*55Dissenting Opinion by
Cercone, J.:
I join in Judge Price’s dissenting opinion, but wish, to make an additional observation.
Rule 303J provides as follows:
“Except by allowance of the court for good cause shown, no witness, other than an after discovered witness, may be called by a party at any subsequent trial who was not called as a witness by that party at the arbitration hearing.” (Emphasis supplied.)
Thus Rule 303J does not absolutely prohibit the calling of a witness at trial who was not called at the arbitration hearing. The Rule contemplates exceptions when extenuating circumstances exist. I believe that this caveat, that is, “except by allowance of the court for good cause shown,” preserves the validity of Rule 303J. Where a party voluntarily refrains from calling a witness, or fails to advance a reasonable explanation1 for not calling the witness, I do not think a rule of court which precludes that witness from testifying at a subsequent trial is inconsistent with either the Constitution or laws of this Commonwealth.
The order of the lower court should be reversed.

. In the instant appeal, among the witnesses called by the plaintiff at the arbitration hearing were Doctors Brewer and Corbett. Dr. Mallory, who plaintiff attempted to call at trial, was not present at the arbitration hearing. The “good cause” offered by plaintiff in her attempt to call Dr. Mallory at trial was that he had refused to appear at the arbitration hearing because he had “urgent medical appointments” on the day of the hearing. The trial judge correctly concluded that this did not constitute “good cause” in light of the fact that plaintiff had elected hot to subpoena Doctor Mallory.